DETAILED ACTION
The following is a FINAL office action upon examination of the application number 16/516363. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1, 5, 6, and 8-10 have been amended. 
Claims 4 and 7 have been cancelled.
Claims 11-20 have been withdrawn.
Claims 1-3, 5, 6, and 8-10 have been examined on the merits discussed below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 6, and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-3, 5, 6, and 8-10 are directed to a system comprising a processor; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. 
(Step 2A)(Prong One) The claims recite an abstract idea instructing how to assign vehicles to transportations tasks based on legal hours of service (HOS) restrictions, which is described by claim limitations reciting: … receive operating …; based on the operating information, determine if a first vehicle has hours of service (HOS) remaining, within a time period over which HOS are legally mandated, sufficient to complete a requested transportation task; add the first vehicle to an available vehicle list responsive to determining that sufficient HOS for the first vehicle remain; present the vehicle list to a requesting customer; and assign a customer-selected vehicle to completion of the transportation task; receive updated HOS remaining for the assigned vehicle within the time period while the assigned vehicle is completing the task; determine that the vehicle has exceeded maximum HOS and is stopped at a location predesignated as safe for vehicle shutdown. The identified recited limitations in the claims describing assigning vehicles to transportations tasks based on hours of service (HOS) (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers legal obligations, managing personal behavior, and fundamental economic practices. Dependent claims 2, 3, 8, 9, and 10 recite limitations that further narrow the abstract idea; therefore, these claims are also found to recite an abstract idea. 
(Prong Two) This judicial exception is not integrated into a practical application because additional elements in claim 1 (i.e., the memory; and processor configured to communicate with a plurality of vehicles), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a processor.
Additional elements such as a processor configured to communicate with a plurality of vehicles to receive operating information from the vehicles for storage in the memory do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements are directed to extra-solution activities. Additional elements reciting responsively forcibly remote-disabling the vehicle do not provide an improvement and only generally link the abstract idea to a technological environment. Similarly, additional elements in claim 5 related to receiving information from a vehicle, and claim 6 related to receiving information from a ledger entry in a block-chain, add additional elements that do not yield an improvement. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements reciting responsively forcibly remote-disabling the vehicle do not provide an improvement and only generally link the abstract idea to a technological environment. Additional elements reciting a processor configured to communicate with a plurality of vehicles to receive operating information from the vehicles for storage in the memory do not yield an improvement and only add extra-solution activities. With respect to data gathering additional elements, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0265370 (Peay); in view of US 2016/0300186 (Scharaswak); in view of US 2008/0258890 (Follmer).

As per claim 1, Peay teaches: a system comprising: a memory; and a processor configured to communicate with a plurality of vehicles to receive operating information from the vehicles for storage in the memory; [0007] In another example, a computer device of controlling a vehicle associated with trucking is disclosed. The computer device may include a memory configured to store instructions, and a processor communicatively coupled with the memory. The processor may be configured to execute the instructions to receive, at a NCC, vehicle data via a computer devices associated with a vehicle, wherein the vehicle data includes location information of the vehicle [0024] FIGS. 1A and 1B, discussed concurrently here, include one example of a system 100 for implementing techniques for the network-based control computer (NCC) 112 generating detention time reports by accumulating data collected from one or more vehicles 104 in a fleet).
based on the operating information stored to the memory, determine if a first vehicle has hours of service (HOS) remaining, within a time period over which HOS are legally mandated, sufficient to complete a requested transportation task; ([0051] At block 330, the method 300 may optionally include scheduling, at the NCC 112, resources based on the number of available driving and on-duty hours remaining for the driver. In some aspects, assigning resources may include determining that the number of available driving and on-duty hours remaining for the driver is less than a threshold when the vehicle exits the shipping facility [0019] … determines that a driver assigned to pick up a cargo [0025] …Additionally, each computer device 206 and/or its ELD functionality can be configured to perform calculations associated with one or more vehicles using any of the collected data. In some examples, the collected data may include driver data (e.g., driver identification, driver's hours of service (HOS)) or vehicle data such as the location of the vehicle [0031] In some examples, the detention time information may also allow the NCC 115 to preemptively allocate resources based on the anticipated detention time at a facility 109. For example, if a facility 109, on average, is always responsible for 5 hour detention time, the NCC 112 may direct the driver of the vehicle 104 to take a break prior to arriving at the facility 109 or allow another driver with full HOS capability (e.g., 11 hours of driving time remaining) to be assigned to pick-up the trailer 115).
assign a …selected vehicle to completion of the transportation task ([0051] At block 330, the method 300 may optionally include scheduling, at the NCC 112, resources based on the number of available driving and on-duty hours remaining for the driver. In some aspects, assigning resources may include determining that the number of available driving and on-duty hours remaining for the driver is less than a threshold when the vehicle exits the shipping facility [0019] … determines that a driver assigned to pick up a cargo [0025] …Additionally, each computer device 206 and/or its ELD functionality can be configured to perform calculations associated with one or more vehicles using any of the collected data. In some examples, the collected data may include driver data (e.g., driver identification, driver's hours of service (HOS)) or vehicle data such as the location of the vehicle [0031] In some examples, the detention time information may also allow the NCC 115 to preemptively allocate resources based on the anticipated detention time at a facility 109. For example, if a facility 109, on average, is always responsible for 5 hour detention time, the NCC 112 may direct the driver of the vehicle 104 to take a break prior to arriving at the facility 109 or allow another driver with full HOS capability (e.g., 11 hours of driving time remaining) to be assigned to pick-up the trailer 115).
receive updated HOS remaining for the assigned vehicle within the time period while the assigned vehicle is completing the task; ([0029] As such, when the vehicle 104 pickups the trailer 115, as shown in FIG. 1B, and exits the geo-fenced perimeter 110 of the facility 109, the computer device 206 associated with the vehicle 104 may again transmit the vehicle and/or driver data to the NCC 112 over wireless network. During this second time period —the time the vehicle 104 exits the geo-fenced perimeter—the NCC 112 may again record the time that the vehicle 104 was able to leave the facility 109. In addition, the NCC 112 may determine the remaining HOS capability of the driver (e.g., driving and on-duty hours still remaining at the second time period) [0033] … Each computer device 105 may include ELD functionality configured to collect and transmit data associated with the driver and/or the operation of the tractor 104 to the NCC 112. Also, in some implementations, each computer device 105 and/or its ELD functionality can be configured to perform calculations associated with one or more fleet using any of the collected data. In some examples, the collected data may include the driver or vehicle data such as the HOS information for the driver [0037] In an aspect, many different types of data are collected and transferred from the vehicles 104 to the NCC 112. Examples of such data include, but are not limited to, vehicle performance data, driver performance data, critical events, messaging and position data, location data, HOS data and many other types of data. All of the information that is communicated to and from the vehicles 104 may be processed via the NCC 112. The NCC 112 can be thought of as a data clearinghouse that receives all data that is transmitted to and received from the vehicles 104. Moreover, in an aspect, NCC 112 may include one or more back-end servers. Thus, in some aspects, the collected information may periodically [0047] … the number of available driving and on-duty hours remaining for the driver when the vehicle exits the shipping facility based on the HOS information. In some examples, the method may include determining that the number of available driving and on-duty hours remaining for the driver is less than a threshold in response to the vehicle exiting the shipping facility, and reassigning a second driver to pick-up a trailer carried by the vehicle. This may include routing the vehicle to a specified location such that a second driver may pick-up the trailer for remaining journey, thereby allowing the first driver to rest or take regulation mandated off-duty time. [0048] In some aspects, the calculated driving and on-duty hours remaining for HOS regulation at the time of the vehicle exits the shipping facility may allow the NCC 112 to alter a route for the vehicle (e.g., routing the vehicle to rest stop, or a location of interest for the vehicle to meet a second driver).
determine that the vehicle … is stopped at a location predesignated as safe for vehicle shutdown … ([0047] … the number of available driving and on-duty hours remaining for the driver when the vehicle exits the shipping facility based on the HOS information. In some examples, the method may include determining that the number of available driving and on-duty hours remaining for the driver is less than a threshold in response to the vehicle exiting the shipping facility, and reassigning a second driver to pick-up a trailer carried by the vehicle. This may include routing the vehicle to a specified location such that a second driver may pick-up the trailer for remaining journey, thereby allowing the first driver to rest or take regulation mandated off-duty time. [0048] In some aspects, the calculated driving and on-duty hours remaining for HOS regulation at the time of the vehicle exits the shipping facility may allow the NCC 112 to alter a route for the vehicle (e.g., routing the vehicle to rest stop, or a location of interest for the vehicle to meet a second driver)). 

Although not explicitly taught by Peay, Scharaswak teaches: add the first vehicle to an available vehicle list responsive to determining that sufficient HOS for the first vehicle remain; present the vehicle list to a requesting customer; and assign a customer-selected vehicle ([0056] … in order to prevent a particular driver from operating a vehicle longer than allowed by law (or by other standards) in a day, driver working time and/or driver current available hours may be reported to server 114 and used by server 114 in allocating shipments between dedicated fleet 102 and common carrier fleet 132. [0066] At block 302, the dedicated fleet control server 114 may receive, from a common carrier fleet server 140, a plurality of common carrier constraints 144. For example, server 140 may determine a number of (e.g., at least one) available common carrier vehicles and costs associated with the operation of those vehicles (e.g., in real time based on availability) [0069] … Server 114 may determine, based on the real-time current working hours total, a remaining available hours total for the driver (e.g., an available working hours value for the driver). Server 114 may then generate a dedicated carrier constraint that prevents assigning any shipments to the driver that would cause the driver to work beyond the remaining available hours total to complete the deliveries. [0070] In one implementation, the operations of block 306 may include, for example, receiving a real-time current working hours total from a dedicated fleet vehicle 110 for a driver of that vehicle while performing the operations of block 308. [0192] … includes one or more modules for facilitating user interaction via a browser [0198] … operations analyzer 832 may display available assets [0214] … may then commit each load to a fleet that have driver HOS available [0228] … a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the subject matter described in this specification).
	It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Peay with the aforementioned teachings of Scharaswak with the motivation of controlling the assignment of shipments among a fleet (Scharaswak [Abstract]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Scharaswak to the system of Peay would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the assignment of tasks among a fleet of vehicles.

Although not explicitly taught by Peay, Follmer teaches: determine that the vehicle has exceeded maximum HOS and is stopped at a location predesignated as safe for vehicle shutdown and responsively forcibly remote-disabling the vehicle ([0053] The vehicle monitoring system may be operative to track and generate on-demand reports of hours-of-service (HOS) (e.g., on-duty/off-duty driving times, consecutive driving days) in compliance with Federal Motor Carrier Safety Administration regulations. [0068] … generate warnings for at least one of the following violations: hours of service (HOS)  [0119] Upon detection of a violation of the predetermined parameters, monitor 602 or central server 607 may automatically issue a vehicle disable command. Alternatively, upon detection such a violation, an alert may be sent to the vehicle owner or fleet manager, such as an email or message to a user at workstation 610 or a call to phone 611 or 612. The owner or fleet manager would then have the option to allow the vehicle to continue operating or to confirm the disable command. The owner of the vehicle may authorize specific individuals to disable the vehicle. In the case of a fleet vehicle, a fleet manager or dispatcher may have authorization to disable the vehicle, or a company officer's approval may be required before disabling the vehicle. [0116] In the interest of safety, vehicle 601 is not be disabled immediately upon receipt of a disable instruction from central server 607. Instead, monitor 602 determines the vehicle's current operating parameters and waits until an appropriate time to disable the vehicle. Typically, monitor 602 will not disable vehicle 601 until the vehicle has stopped, such as at a stop light or stop sign, or parked. In order to avoid collisions or other accidents, vehicle 601 would not be disabled while it was still moving).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Peay with the aforementioned teachings of Follmer with the motivation of enforcing compliance of regulations (Follmer [0053]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Follmer to the system of Peay would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for vehicles to be disabled based on hour of service violations.

As per claim 2, Peay teaches: wherein the operating information includes a present task in which the vehicle is engaged, defined by at least a destination ([0003] …enable the vehicle to reach their destination within the HOS limit of the driver [0028] In some scenarios, the facility 109 may be slow in loading or unloading cargo into the trailers 115 that may be scheduled to be picked up by the vehicle 104. As discussed above, in the industry, the average time to load or unload cargo from a trailer 115 is generally no more than 2 hours. Any time excess of 2 hours may result in the driver being unable to complete the pickup and return to the destination and/or a rest stop (e.g., to take mandatory breaks after consecutive 14 hour on-duty time). [0030] … determine that the number of available driving and/or on-duty hours remaining for the driver is less than a threshold (e.g., a level that would prevent the driver from reaching the destination and/or rest stop) [0048] …The method may further include transmitting the altered route to the vehicle such that vehicle may redirect to the altered route and/or destination).

As per claim 3, Peay teaches: a vehicle-determined calculation of present HOS within a present time period over which HOS are legally limited ([0003] …For example, in the United States, current hours of service (HOS) regulations limit the number of hours a driver of the commercial vehicle can work per day to a 14 hour on-duty period, including a maximum of 11 hours driving. [0025] …the collected data may include driver data (e.g., driver identification, driver's hours of service (HOS)) or vehicle data such as the location of the vehicle  [0027] … Upon receiving the vehicle and driver data, the NCC 112 may identify the HOS for the driver (e.g., based on driver ID) associated with the vehicle 104. In some aspects, the NCC 112 may determine the available driving hours and/or on-duty hours remaining for the driver based on the HOS information received by the NCC 112. [0033] … the collected data may include the driver or vehicle data such as the HOS information for the driver).

As per claim 5, Peay teaches: wherein the updated HOS are received from the vehicle ([0025] … the one or more vehicles 104… may be equipped with a computer device 206. Each computer device 206 may include electronic logging device (ELD) functionality configured to collect and transmit data associated with the driver and/or the operation of the tractor 104 to the NCC 112 via wireless links (e.g., cellular or satellite communication). Additionally, each computer device 206 and/or its ELD functionality can be configured to perform calculations associated with one or more vehicles using any of the collected data. In some examples, the collected data may include driver data (e.g., driver identification, driver's hours of service (HOS)) or vehicle data such as the location of the vehicle).

As per claim 9, Peay teaches: wherein the processor is configured to determine that the second vehicle will have sufficient HOS remaining to complete the task within the time period, following meeting the assigned vehicle at the predetermined location ([0030] Additionally or alternatively, the NCC 112 may utilize the detention time information in order to schedule resources (e.g., additional drivers or vehicles). For example, if, at the second time period (e.g., time the vehicle 104 exits the geo-fenced perimeter 110), the NCC 112 may determine that the number of available driving and/or on-duty hours remaining for the driver is less than a threshold (e.g., a level that would prevent the driver from reaching the destination and/or rest stop), the NCC 112 may reassign a second driver to pick-up the trailer 115 carried by the vehicle 104. In such instances, the NCC 112 may reroute another driver to a convenient location such that the trailer 115 may be switched to another vehicle or the driver may be available to take over the vehicle 104. [0048] In some aspects, the calculated driving and on-duty hours remaining for HOS regulation at the time of the vehicle exits the shipping facility may allow the NCC 112 to alter a route for the vehicle (e.g., routing the vehicle to rest stop, or a location of interest for the vehicle to meet a second driver). [0051] …In some aspects, assigning resources may include determining that the number of available driving and on-duty hours remaining for the driver is less than a threshold when the vehicle exits the shipping facility. As such, the NCC 112 may reassign a second driver to pick-up a trailer carried by the vehicle. Such reassignment may allow the cargo to be timely shipped within the HOS regulations for each driver).

As per claim 10, Peay teaches: wherein the processor is configured to determine the second location as a location reachable by the assigned vehicle without the assigned vehicle exceeding remaining HOS ([0003] …enable the vehicle to reach their destination within the HOS limit of the driver [0030] Additionally or alternatively, the NCC 112 may utilize the detention time information in order to schedule resources (e.g., additional drivers or vehicles). For example, if, at the second time period (e.g., time the vehicle 104 exits the geo-fenced perimeter 110), the NCC 112 may determine that the number of available driving and/or on-duty hours remaining for the driver is less than a threshold (e.g., a level that would prevent the driver from reaching the destination and/or rest stop), the NCC 112 may reassign a second driver to pick-up the trailer 115 carried by the vehicle 104. In such instances, the NCC 112 may reroute another driver to a convenient location such that the trailer 115 may be switched to another vehicle or the driver may be available to take over the vehicle 104. [0048] In some aspects, the calculated driving and on-duty hours remaining for HOS regulation at the time of the vehicle exits the shipping facility may allow the NCC 112 to alter a route for the vehicle (e.g., routing the vehicle to rest stop, or a location of interest for the vehicle to meet a second driver). [0051] …In some aspects, assigning resources may include determining that the number of available driving and on-duty hours remaining for the driver is less than a threshold when the vehicle exits the shipping facility. As such, the NCC 112 may reassign a second driver to pick-up a trailer carried by the vehicle. Such reassignment may allow the cargo to be timely shipped within the HOS regulations for each driver).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0265370 (Peay); in view of US 2016/0300186 (Scharaswak); in view of US 2008/0258890 (Follmer); in view of US 2020/0126321 (Swearingen). 

As per claim 6, although not explicitly taught by Peay, Swearingen teaches: wherein the updated HOS are received from a ledger entry in a block-chain responsive to a request from the processor ([Abstract] …recording and managing the electronic information associated with driving activities (e.g., driver log information) obtained from the one or more mobile computing platforms (ELDs) associated with one or more vehicles in a distributed ledger managed by a blockchain network [0007] …wherein the driver log information contains hours-of-service data associated with the driver; generating a blockchain transaction data structure containing the hours-of-service data; and publishing the blockchain transaction data structure to a blockchain network, wherein the transport driver log system is a node within the blockchain network. [0023] In some implementations, ELD 106 may include a processor configured to execute one or more fleet and/or driver management or performance modules 107, one or more transceivers to perform associated communications with external devices such as the blockchain network 120 via a communication network, and a memory configured to store computer-readable code that may define all or part of the modules 107 and also to store data associated with the components 107 and/or ELD 106. ELD 106 may also include a user interface or display [0032] In an aspect, the data center 102 may include its own blockchain node module 112 for interacting with the other nodes of the blockchain network to maintain the blockchain ledger, as well as receive and verify published driver log data. In an aspect, the data center 102 may include a driver log report module 116 configured to retrieve and analyze driver log data from the blockchain (e.g., using the blockchain node module 112) and generate fleet and/or driver management or performance metrics. According to the present aspects, the driver log report module 116 may aid in determining compliance with transportation regulations that govern drivers' hours-of-service based on driver log information 121 collected from driver log module 109 and the blockchain).
	It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Peay with the aforementioned teachings of Swearingen with the motivation of maintaining a verified record of driver data (Swearingen [0032]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Swearingen to the system of Peay would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the storage of HOS information on a block-chain.
	
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0265370 (Peay); in view of US 2016/0300186 (Scharaswak); in view of US 2008/0258890 (Follmer); in view of US 2018/0080777 (Nimchuk). 

As per claim 8, Nimchuk teaches: wherein the processor is configured to determine that insufficient HOS remain based on an identified remaining route to complete the task combined with identified traffic congestion for the remaining route ([0042] …The tools of the present description also identify the optimal route path between those stops based on a combination of routing parameters, route modifications (e.g., avoid a particular road segment), and real-time or historical road speed impacts such as traffic or weather. [0056] …the driver's HOS status both now (or last known) or as expected when the trip is scheduled to start as well as the historical HOS data for more accurate calculation of future HOS availability; estimated drive time to reach already planned stops (historical or real time traffic based), which may involve leveraging impacts of weather, road conditions, and other variable historical and real time road segment average speed modifiers; estimated non-driving time for already planned stops; and a predefined rest stop network or rest stop attribute preference weightings. [0061] During both the initial trip planning stage and the subsequent execution stage, ETAs are calculated to all stops on the trip, e.g., with the ETA and PTA calculators 164, 166 of FIG. 1, which may combine estimated or actual trip start time, estimated road speeds for each road segment along the planned route path during the expected driving periods (e.g., based on real time and historical traffic as well, in some cases, weather, construction, and other variables), and estimated non-driving times at each planned stop in the comprehensive trip plan. [0065] For example, the mobile partner application may determine that there are 45 minutes remaining until the driver must take their next 30-minute break. The present system's mobile application (e.g., driver-side app 124) may determine that there are 41 minutes remaining of drive time (e.g., based on real time and historical traffic and other impacts to average road speeds) until the vehicle is expected to reach the next planned 30-minute rest stop location. This means that the planned rest stop location is still viable (e.g., driver has 4 minutes of On Duty Driving duty status time available as the interim PTA for that particular planned rest stop location)…)
	It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Peay with the aforementioned teachings of Nimchuk with the motivation of accurately calculating future HOS availability (Nimchuk [0056]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Nimchuk to the system of Peay would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the consideration of traffic in a determined route.

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
With respect to the rejection under 35 UC 101, Applicant argues that the claims do not fall under the Method of Organizing Human Activity grouping of abstract ideas.
Examiner respectfully disagrees. The claims describe assigning vehicles to transportations tasks based on legal hours of service (HOS) restrictions of drivers. Examiner maintains that the described abstract idea falls under fundamental economic practices. The courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce. The claimed assigning of transportation tasks based on legal requirements is a concept related to economy and commerce. Further, the sub-grouping "managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions. The claimed abstract idea falls in this grouping because it relates to managing the behavior of drivers as tasks are assigned to them for completion and following rules related to hours of service.

With respect to the rejection under 35 UC 101, Applicant argues that the claims recite a practical application.
Examiner respectfully disagrees. Claim 3 from Example 46 is eligible because step d goes beyond merely automating the abstract ideas and instead actually uses the information obtained via the judicial exception to take corrective action by operating the gate and routing the animals in a particular way. This is an “other meaningful limitation” that integrates the judicial exception into the overall livestock management scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception. The present claims do not recite additional elements analogous to those in step d of claim 3. Examiner notes that in the Step 2A Prong One analysis of Example 46 (claim 3), limitation c is identified as describing a judicial exception. Similarly, Examiner has identified certain limitations in the present claims as describing a judicial exception (see Claim Rejections 35 USC § 101 - Step 2A, above). Additional elements related to responsively forcibly remote-disabling the vehicle are recited at a high level of generality and only generally link the abstract idea to a technological environment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0113761 (Borugian) – discloses the disabling of vehicles that exceed hours of service limits.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683